UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 1-33726 Date of Report: June 24, 2010 ADVANCED BATTERY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 22-2497491 (State of other jurisdiction of incorporation or organization (IRS Employer Identification No.) 15 West 39th Street, Suite 14A, New York, New York (Address of principal executive offices) (Zip Code) 212-391-2752 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Certain Officers; Election of Directors Effective on June 24, 2010, Yulin Hao resigned from his position as a member of the Board of Directors of Advanced Battery Technologies, Inc. Effective on June 24, 2010, the Board elected Chi Quan Xue to serve as a member of the Board of Directors.Mr. Chi will also serve on the Audit Committee and as Chairman of the Nominating and Corporate Governance Committee.Information about Chi Quan Xue follows: Chi Quan Xue.Mr. Chi brings to Advanced Battery Technologies an expertise in finance acquired through over 40 years of experience in the Chinese banking industry.Since 2004 Mr. Chi has been a private consultant to Chinese companies seeking access to overseas capital markets.From 1998 to 2004 Mr. Chi was employed as President of the Heilongjiang Province branch of the Country Development Bank.From 1990 to 1998 Mr. Chi was employed as President of the Heilongjiang Province branch of the China Investment Bank.Previously Mr. Chi served in executive positions with the China Construction Bank.Mr. Chi graduated in 1964 from the Heilongjiang Province College of Finance.He is 66 years old. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED BATTERY TECHNOLOGIES, INC. Dated: June 25, 2010 By:/s/ Fu Zhiguo Fu Zhiguo, Chief Executive Officer
